
	
		I
		111th CONGRESS
		1st Session
		H. R. 760
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2009
			Ms. Eshoo (for
			 herself, Mr. Thompson of California,
			 and Mr. Markey of Massachusetts)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an
		  income tax credit to holders of bonds financing new advanced broadband
		  infrastructure, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Advanced Broadband Infrastructure Bond
			 Initiative of 2009.
		2.Credit to holders
			 of qualified advanced broadband infrastructure bonds
			(a)In
			 generalSubpart I of part IV of subchapter A of chapter 1
			 (relating to qualified tax credit bonds) is amended by adding at the end the
			 following new section:
				
					54F.Credit to
				holders of qualified advanced broadband infrastructure bonds
						(a)Qualified
				advanced broadband infrastructure bondFor purposes of this
				subpart the term qualified advanced broadband infrastructure bond
				means any bond issued as part of an issue if—
							(1)100 percent of the
				available project proceeds of such issue are to be used for any or a series of
				designated qualified advanced broadband infrastructure projects, and
							(2)the bond is issued
				by a qualified issuer.
							(b)Limitation on
				amount of bonds designated
							(1)National
				limitationThere is a national advanced broadband infrastructure
				bond limitation for each calendar year. Such limitation for each calendar year,
				2009, 2010, and 2011, is—
								(A)in the case of qualified issuers which are
				States or local governments, $1,000,000,000, and
								(B)in the case of all
				other issuers, $10,000,000,000,
								and,
				except as provided in paragraph (4), zero thereafter.(2)Allocation of
				limitationThe national advanced broadband infrastructure bond
				limitation for a calendar year shall be allocated by the Secretary among the
				qualified advanced broadband infrastructure projects designated for such year
				to ensure an equitable distribution among the States and to maximize the number
				of jobs and economic output.
							(3)Designation
				subject to limitation amountThe maximum aggregate face amount of
				bonds issued during any calendar year which may be designated under subsection
				(a) with respect to any qualified advanced broadband infrastructure project
				shall not exceed the limitation amount allocated to such project under
				paragraph (2) for such calendar year.
							(4)Carryover of
				unused limitation
								(A)In
				generalIf for any calendar year—
									(i)the national
				advanced broadband infrastructure limitation amount, exceeds
									(ii)the amount of
				bonds issued during such year which are designated under subsection (a) with
				respect to qualified advanced broadband infrastructure projects,
									the
				national advanced broadband infrastructure limitation amount for the following
				calendar year shall be increased by the amount of such excess.(B)Limitation of
				carryoverAny carryforward of
				a limitation amount may be carried only to the first 3 years following the
				unused limitation year. For purposes of the preceding sentence, a limitation
				amount shall be treated as used on a first-in first-out basis.
								(c)Qualified
				advanced broadband infrastructure projectFor purposes of this
				section—
							(1)In
				generalThe term
				qualified advanced broadband infrastructure project means a
				project approved by the Secretary to construct advanced broadband
				infrastructure that—
								(A)provides
				residential or small business consumers with access to the internet in the
				normal course of operations at transmission speeds that comply with the
				requirements of paragraph (3) for the provision of advanced broadband
				communications services; and
								(B)operates advanced broadband service
				networks on an open access basis, as defined by the Federal Communications
				Commission.
								(2)Approval
				requirements
								(A)In
				generalA project may not be approved as a qualified advanced
				broadband infrastructure project unless—
									(i)the issuer with respect to such project
				certifies that the NTIA Administrator has approved such project in writing,
				and
									(ii)the
				project—
										(I)in the case of a
				qualified issuer which is a State or local government, meets the requirements
				of subparagraph (B), and
										(II)in the case of
				any other qualified issuer, meets the requirements of subparagraph (C).
										(B)Requirements for
				State or local government projectsThe requirements of this
				subparagraph are met if—
									(i)the project is
				nominated by a State or local government for approval as a qualified advanced
				broadband infrastructure project,
									(ii)such State or
				local government has provided private sector entities with notice of the
				opportunity during a 30-day period to bid to provide the services offered by
				such nominated project, and
									(iii)such project is
				approved by the Secretary, upon recommendation of the Secretary of Commerce, as
				a qualified advanced broadband infrastructure project or a series of qualified
				advanced broadband infrastructure projects.
									(C)Requirements for
				other projectsThe requirements of this subparagraph are met
				if—
									(i)the
				project—
										(I)in the case of a
				qualified issuer described in subsection (d)(1)(B), is with respect to such
				provision of services within the designated operating area of the jurisdiction
				of the State or local governing authority from which such qualified issuer has
				obtained a certificate of public convenience and necessity (or the equivalent),
				or, in the case of a qualified issuer described in subsection (d)(1)(C), is
				with respect to such provision of services within the area for which such
				qualified issuer is licensed to provide commercial mobile service by the
				Federal Communications Commission, or
										(II)is nominated by a State Public Utility
				Commission or local governing authority for approval as a qualified advanced
				broadband infrastructure project, or by the Federal Communications Commission
				under paragraph (5), and
										(ii)such project is
				approved by the Secretary, upon receipt of such a nomination, as a qualified
				advanced broadband infrastructure project or a series of qualified advanced
				broadband infrastructure projects.
									(3)Transmission
				speed requirements
								(A)In
				generalA project complies with the requirements of this
				subparagraph if it provides each subscribing residential or small business
				consumer with access to the internet in the normal course of operations at
				transmission speeds of at least—
									(i)50 megabits per second downstream and 20
				megabits per second upstream, or
									(ii)10 megabits per second downstream and 2
				megabits per second upstream for the provision of advanced broadband
				communications services using commercial mobile services.
									(B)Transmission
				speed adjustmentsThe
				Secretary shall adjust the transmission speeds required under clause (i) to
				reflect the most recent increase in the transmission speed requirements
				prescribed by the NTIA Administrator under section 159(c) of the National
				Telecommunications and Information Administration Organization Act. Any
				adjustment under the preceding sentence shall apply to bonds issued later than
				60 days after the date such increase is prescribed by the NTIA
				Administrator.
								(4)Technology
				neutralityThe Secretary shall approve projects as qualified
				advanced broadband infrastructure projects on a technology neutral
				basis.
							(5)Alternate
				nominating procedureIf a
				State Public Utility Commission or local governing authority that receives,
				from an entity holding a certificate of public convenience and necessity (or
				the equivalent) described in paragraph (2)(C)(i)(I), a formal request for
				nomination under paragraph (2)(C)(i)(II) does not act on the nomination within
				30 days of the submission of such request, the Federal Communications
				Commission shall act on such request for nomination within 30 days the
				submission of a notice from such entity of the inaction by such State Public
				Utility Commission or local governing authority on such formal request.
							(d)Other
				definitionsFor purposes of
				this section—
							(1)Qualified
				issuerThe term qualified issuer means—
								(A)a State or local
				government,
								(B)an entity that has
				obtained from a State Public Utility Commission or local governing authority a
				certificate of public convenience and necessity (or the equivalent),
								(C)an entity that has a project that is
				nominated by a State Public Utility Commission or local governing authority for
				approval as a qualified advanced broadband infrastructure project, or
								(D)a commercial
				mobile service provider which is licensed to provide mobile service by the
				Federal Communication Commission.
								(2)NTIA
				AdministratorThe term NTIA Administrator means the
				Administrator of the National Telecommunications and Information Administration
				within the Department of Commerce, who is the Assistant Secretary of Commerce
				for Communications and Information.
							(3)State Regulatory
				Utility CommissionThe term State Regulatory Utility
				Commission means the government agency in a State that regulates the
				entry into and provision of telecommunications services.
							(e)Designation
				preferences
							(1)In
				generalWith respect to designations under this section,
				preferences shall be given—
								(A)to nominations
				reflecting expeditious deployment of advanced broadband infrastructure,
								(B)to approved
				projects serving areas in the following order: unserved areas, underserved
				areas, and served areas, and
								(C)in the case of a
				project with respect to a qualified issuer which is a State or local
				government, to nominations reflecting partnerships and comprehensive planning
				between State and local governments and the private sector or existing
				governmental entities that provide telecommunications services, with
				construction and operation performed by the private sector entity or the
				existing governmental entity.
								(2)DefinitionsFor
				purposes of this subsection—
								(A)Served
				areaThe term served area means an area served by at
				least 2 wireline broadband service providers.
								(B)Underserved
				areaThe term underserved area means an area served
				by 1 wireline broadband service provider.
								(C)Unserved
				areaThe term unserved area means an area not served
				by any wireline broadband service provider.
								(f)Failure To
				maintain transmission speed requirementsFor purposes of
				subsection (a)(1), the proceeds from the sale of an issue shall not be treated
				as used for a qualified advanced broadband infrastructure project to the extent
				that it is certified to the Secretary by the NTIA Administrator under section
				159 of the National Telecommunications and Information Administration
				Organization Act that the project has failed to meet the applicable
				transmission speed requirements. The Secretary shall, in consultation with the
				NTIA Administrator, prescribe regulations specifying remedial actions that may
				be taken (including conditions to taking such remedial actions) to prevent such
				a failure from causing a bond to fail to be a qualified advanced broadband
				infrastructure bond.
						(g)ReportingIssuers
				of qualified advanced broadband infrastructure bonds shall submit reports
				similar to the reports required under section 149(e) and shall maintain a file
				for public inspection that contains quarterly certifications by an officer of
				the entity operating the advanced broadband infrastructure that it is providing
				in the course of normal operations advanced broadband communication services to
				each consumer served by the qualified advanced broadband infrastructure
				project. Such reports and certifications shall be made available on the
				issuer’s website and shall include a description of the use of the proceeds of
				issues by such
				issuer.
						.
			(b)Conforming
			 amendments
				(1)Paragraph (1) of
			 section 54A(d) is amended by striking or at the end of
			 subparagraph (C), by inserting or at the end of subparagraph
			 (D), and by inserting after subparagraph (D) the following new
			 subparagraph:
					
						(E)a qualified advanced broadband
				infrastructure
				bond.
						.
				(2)Subparagraph (C)
			 of section 54A(d)(2) is amended by striking and at the end of
			 clause (iii), by striking the period at the end of clause (iv) and inserting
			 , and, and by adding at the end the following new clause:
					
						(v)in the case of a qualified advanced
				broadband infrastructure bond, a purpose specified in section
				54F(a)(1).
						.
				(c)Clerical
			 amendmentThe table of
			 sections for subpart I of part IV of subchapter A of chapter 1 is amended by
			 adding at the end the following new item:
				
					
						Sec. 54F. Credit to holders of qualified
				advanced broadband infrastructure
				bonds.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after the date of enactment of this Act.
			(e)NTIA
			 responsibilitiesThe National
			 Telecommunications and Information Administration Organization Act (47 U.S.C.
			 901 et seq.) is amended by adding at the end of part C the following new
			 section:
				
					159.Advanced
				Broadband Infrastructure Bond Program
						(a)Initial
				CertificationThe NTIA shall
				receive requests for approval of qualified advanced broadband infrastructure
				projects with respect to qualified advanced infrastructure bonds under section
				54F of the Internal Revenue Code of 1986, and, within 30 days of receipt, issue
				a written decision as to whether such project meets the requirements of such
				section relating to qualified advanced broadband infrastructure
				projects.
						(b)MonitoringThe NTIA shall develop a program to monitor
				the implementation of qualified advanced broadband infrastructure projects
				under section 54F of such Code—
							(1)to ensure that such projects meet the
				applicable transmission speed requirements under such section;
							(2)to provide notification to any issuer with
				respect to a project not in compliance with such speed requirements and include
				in such notice an explanation that if such project fails to satisfy such
				requirements not later than 60 days after the date of such notice—
								(A)the certification
				described in paragraph (3) shall be made, and
								(B)the bond with respect to such project risks
				failing to be a qualified advanced broadband infrastructure bond; and
								(3)in the case of a
				project which does not satisfy such requirements before the expiration of such
				60-day period, to certify to the Secretary of the Treasury that such a project
				has not met such requirements.
							(c)Authority To
				Increase Transmission Speed RequirementsOn December 31, 2009, and December 31,
				2010, the NTIA shall, after providing public notice and an opportunity for
				comment, issue a decision determining whether and by what amount to increase
				the transmission speed requirements of the advanced broadband infrastructure
				bond program under section 54F(c)(3) of the Internal Revenue Code of 1986. In
				reaching the determination, the Assistant Secretary shall ensure that the
				transmission speed requirements reflect the fastest speeds currently being
				offered in a generally available service in the normal course of operations to
				residential and small business consumers by wireline broadband service
				providers.
						(d)Annual
				reportThe NTIA shall, in consultation with the Secretary of the
				Treasury, transmit to Congress an annual report describing the progress in
				achieving the goals of the advanced broadband infrastructure bond program,
				including for the year upon which the report is based—
							(1)the monetary value
				of the bonds issued;
							(2)the transmission
				speeds being deployed by bond issuers;
							(3)a description of the qualified advanced
				broadband infrastructure projects using proceeds from bonds issued under
				section 54F of such Code; and
							(4)the results of any
				rule-making proceedings carried out under the authority provided in subsection
				(b), including any changes to the transmission speed requirements of the
				program.
							.
			(f)FCC
			 ResponsibilitiesNot later than 45 days after the date of
			 enactment of this Act, the Federal Communications Commission shall complete a
			 rule-making proceeding to define operates advanced broadband service
			 networks on an open access basis, as used in section 54F(c)(1)(B) of
			 the Internal Revenue Code of 1986 (as amended by subsection (a) of this
			 Act).
			
